Citation Nr: 0503246	
Decision Date: 02/08/05    Archive Date: 02/22/05	

DOCKET NO.  93-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the calculated amount of $8,478.

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hypertension is the subject of a separate 
decision.)

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that denied waiver of recovery of an overpayment in 
the calculated amount of $8,478.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In statements, submitted by the veteran in June and 
September 2002, the veteran raises the issue of whether the 
overpayment in the calculated amount of $8,478 was properly 
created by asserting, in substance, that the debt was created 
through no fault of the veteran, but rather was a result of 
sole VA error.  

The issues of whether the overpayment was properly created 
and whether the recovery of the overpayment should be waived 
are inextricably intertwined, and therefore, the RO must 
adjudicate the former issue before the Board can review 
either issue.  Schaper v. Derwinski, 1 Vet. App. 430, 436-37 
(1991).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should adjudicate the issue of 
whether the overpayment of VA 
compensation benefits, in the calculated 
amount of $8,478, was properly created.  
In conjunction with this adjudication, 
please provide the veteran with complete 
notification under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. 
§ 5100 et seq. (West 2002), with respect 
to the issue of whether the overpayment 
was properly created.  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that to 
appeal an adverse decision relating to 
the overpayment creation issue he must 
file a notice of disagreement, followed 
by completion of his appeal by filing a 
timely substantive appeal after the 
issuance of a statement of the case.

2.  Then, the RO should readjudicate the 
issue on appeal if appropriate.  If the 
determination is unfavorable, a 
supplemental statement of the case should 
be provided to the appellant, and he 
should be afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





